Citation Nr: 0947009	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  98-08 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

(The issue of whether the discontinuance of VA vocational 
rehabilitation services was proper is the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 3 to April 
26, 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision, in which the RO 
implemented the Board's August 2006 grant of service 
connection for PTSD and assigned an initial 10 percent 
rating, effective July 16, 1997.  By rating action of October 
2005, the RO, inter alia, denied entitlement to a TDIU.  
Later the same month, the Veteran filed a notice of 
disagreement (NOD), claiming that he was entitled to either a 
100 percent schedular rating or a TDIU.  The RO issued a 
statement of the case (SOC) addressing the matter of a higher 
initial rating for PTSD in January 2006.  Later the same 
month, the Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals), which also was 
construed as pertaining to the RO's denial of a TDIU.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (the Veteran is presumed 
to be seeking the maximum available benefit).   In February 
2006, the RO issued a separate supplemental SOC (SSOC) 
addressing the veteran's TDIU claim.  Subsequently, the RO 
issued SSOCs with respect to both claims in April, August and 
September of 2006.

In November 2006, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ); a transcript of that hearing is of record.

In July 2007, the Board denied the Veteran's claim for an 
initial rating in excess of 30 percent for PTSD and remanded 
the Veteran's claim for a TDIU to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
action, to include additional development of the evidence.

The Veteran appealed the Board's July 2007 denial of the 
claim for higher rating to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2009, the Court issued 
a memorandum decision, vacating the Board's decision, and 
remanding the claim for an initial rating in excess of 30 
percent for PTSD to the Board for further proceedings 
consistent with the order.

After completing the requested development regarding the 
claim for a TDIU, the AMC continued the denial of the claim 
for a TDIU (as reflected in a July 2009 supplemental SOC 
(SSOC)) and returned the appeal to the Board for further 
consideration.  

The Board notes that, while the Veteran previously was 
represented by Robert V. Chisholm, a private attorney.  In 
July 2009, the Veteran granted a power-of-a attorney in favor 
of Disabled American Veterans with regard to the claims on 
appeal.  The Veteran's current representative has submitted 
written argument on his behalf.  The Board recognizes the 
change in representation.

Because the claim for a higher rating for PTSD involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized this claim in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board's decision on the claim for a higher initial rating 
for PTSD is set forth below.  The TDIU claim is addressed in 
the remand following the order; that matter is, again,  being 
remanded to the RO via the AMC.  VA will notify the Veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished. 

2.  Since the July 16, 1997 effective date of the grant of 
service connection, the Veteran's PTSD has been manifested, 
primarily, by complaints of depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, 
nightmares, irritability, and some social isolation; these 
symptoms are indicative of no greater occupational and social 
impairment than as due to moderate symptoms with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the January 2006 SOC set forth the criteria 
for higher ratings for PTSD (which suffices, in part, under 
Dingess/Hartman).  In an April 2006 post-rating letter, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate a claim for higher 
rating, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  This letter also provided notice of 
what was needed to establish any effective date that might be 
assigned.  After the Veteran was afforded the opportunity to 
respond to each notice described above, the August and 
September 2006 SSOCs reflect readjudication of the claim.  
Hence, while this notice was provided after the rating action 
on appeal, the Veteran is not shown to be prejudiced by the 
timing or form of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records, post-service private medical records 
and evaluations, as well as outpatient treatment records from 
the VA Medical Center (VAMC) in Providence, Rhode Island, and 
reports of VA examinations.   Also associated with the claims 
file is the Veteran's November 2006 Board hearing transcript, 
as well various written statements provided by the Veteran 
and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim for higher rating, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

On July 16, 1997, the RO received the Veteran's claim for 
service connection for PTSD, as due to physical abuse during 
boot camp at Fort Dix, New Jersey from April 3, 1977 to April 
26, 1977.

Private medical records from R. S., M.D., dated from November 
1995 to July 1997, reveal that the Veteran was appealing the 
termination of his Workman's Compensation and denial of 
Social Security Administration (SSA) benefits.  The Veteran 
reported that his boss made him so nervous by criticizing him 
that he tripped, fell and injured his back and neck on 
October 17, 1989; and that he had not returned to work since, 
even though his workman's compensation stopped in May 1993.  
As a result, he felt depressed and hopeless; had difficulties 
falling asleep and some diminished appetite; and no longer 
worked out because of his back.  On mental status 
examination, the Veteran was cooperative and demonstrated a 
seriousness and repetitiveness in his response that the 
doctor did not comprehend.  There was no evidence of 
psychosis.  The impression was dysthymia.  Subsequent 
treatment notes reflect that the Veteran continued to be 
depressed and pre-occupied about his various appeals and a 
lawsuit against his former attorney, but that  his 
medications were helping him sleep and calming to some 
extent.  A January 1997 treatment note reflects that, despite 
his depression, the Veteran had enormous energy for his 
various appeals.  Following the continued denial of SSA 
benefits, during a February 1997 visit, the Veteran indicated 
that he had been in basic training in 1977 and would apply 
for VA benefits.  

A July 1996 psychological evaluation done for EAEDC 
eligibility revealed that the Veteran's chronic depression 
and associated psychopharmacologic treatment was secondary to 
an industrial accident on October 17, 1989.  The Veteran 
scored overall at the median borderline level of intellectual 
functioning and his performance was erratic and uneven 
suggestive of his characterological difficulties, dysphoria 
and current distress.  He had slowed mentation, was 
tangential and had difficulty explaining himself.  The 
Veteran did not appear to be malingering, as he was clearly 
abused by his supervisor on his last day of employment in 
1989, which left him vulnerable and anxious.  The impressions 
included major depressive disorder, single episode, chronic; 
borderline personality disorder; and back injury. 

On January 1997 psychological evaluation, the Veteran 
complained of physical problems including back difficulties 
for which he was applying for SSA benefits, as well as 
appealing what he believed to be unjust denial of Workman's 
Compensation for his injuries.  Following a battery of tests, 
the psychologist felt that the Veteran's complaints of sleep 
difficulties and depression had been at least partially 
alleviated by his medications.  The Veteran was able to 
provide for personal care to a limited extent.  He socialized 
minimally, seeing family members and a friend, but otherwise 
he seemed to be quite isolated.  Test results indicated that 
the Veteran functioned in the borderline range with his 
potential likely being higher.  There was some implication of 
circumscribed organic deficits, having difficulties with 
attention and concentration, particularly with learning new 
material.  The psychologist indicated that the Veteran was 
markedly impaired in his ability to socialize with others and 
that he was someone who functioned via repression and 
reaction formation; that this might result in tunnel vision 
and seeing things from limited perspectives; and that as such 
he was not ready to return to work at that point.  However, 
the psychologist expressed that the Veteran was someone who 
likely could return to work with further treatment perhaps 
relatively shortly.  His diagnoses were: generalized anxiety 
disorder, dysthymic disorder (in remission), and factitious 
disorder.

In a June 1998 SSA decision, an administrative law judge 
determined that the Veteran had not engaged in substantial 
gainful activity since June 22, 1995 due to severe borderline 
intellectual functioning, depression, a personality disorder, 
and a history of chronic neck and back discomfort.

In a July 1999 statement, his treating psychiatrist, G. G., 
M.D., indicated that he had been seeing the Veteran for PTSD 
monthly since April 1999 and helping him with his Workman's 
Compensation appeal.  Medical records dated from April 1999 
to September 2000 show treatment for mostly moderate symptoms 
of anxiety, depression, disorientation, distractibility, 
tension, emotional withdrawal, irritability, disorientation, 
somatic concern, and motor hyperactivity.  Generally, there 
was no evidence of blunted affect, hallucinations, homicidal 
or suicidal ideation or plan, self neglect, bizarre behavior, 
or unusual thought content or thought processes during this 
time period.  On initial evaluation, the examiner assigned a 
Global Assessment of Functioning (GAF) score of 55.

In an April 2000 statement, Dr. G. G. opined that the Veteran 
had a severe case of PTSD and was currently totally and 
permanently disabled for work, noting that his financial 
situation was very difficult and was aggravating his 
condition and that any financial relief would improve the 
Veteran's recovery.

During a September 2000 VA PTSD examination, the Veteran 
reported that after discharge from service he worked for the 
Aluminum Processing Corporation but was hurt and had been on 
Workman's Compensation (the case for which was then in 
court).  He indicated that he had been out of work for 12 1/2 
years.  The Veteran reported that, in October 1999, he began 
working for the Pomerantz Temp Agency, where he had been 
working off and on since then.  At that time, he was working 
45 to 50 hours per week.  He was taking Effexor 150 mg once a 
day at bedtime.  

On examination, the Veteran was neatly dressed and 
cooperative but his responses were of questionable 
reliability.  His presentation was slow and he often appeared 
to have difficulty understanding what was said and frequently 
smiled when giving answers that were difficult to understand.  
When asked if he had experienced any hallucinations, he 
indicated that he heard a man's voice stating "come on let's 
go" approximately twice a week.  The last time he heard a 
voice was the previous week.  The Veteran was oriented to 
person, place and time.  He was able to remember six digits 
forward but not backward.  He was unable to interpret any of 
the three proverbs.  There was evidence of impaired 
intellectual functioning.  His verbal productivity was within 
normal range.  

Although the Veteran stated that he was depressed, there was 
an incongruity between that and his affect because he smiled 
and laughed at times during the session.  He denied suicidal 
or homicidal ideation or attempts.  He reported sleeping five 
or six hour per day and described his appetite as good.  When 
asked about his energy level, initially he stated "not 
good" but then changed his answer when he was asked about 
the fact that he was working.  He then stated that his energy 
was good.  He reported that sometimes he cried.  The Veteran 
denied having any nightmares or flashbacks or any symptoms of 
mania, hypomania, anxiety or panic attacks.  He denied any 
difficulty with sleep, irritability or anger, and indicated 
that he had no problems with hypervigilance or exaggerated 
startle response.  The examiner stated that the Veteran's 
level of intellectual functioning was limited and should be 
assessed further.  His thinking was concrete and his 
presentation was often child-like, frequently smiling while 
giving contradictory answers.  Responses were changed upon 
questioning, and he appeared to be trying to give the 
impression of appearing ill but not too ill.  He reported 
feeling estranged from his brother and sister because they 
believed he was lying about his workman's compensation case.  
His symptoms were consistent with the diagnosis of 
undifferentiated somatoform disorder.  The examiner assigned 
a GAF score of 70, noting that there seemed to be some 
difficulty in social functioning, but that the Veteran was 
generally functioning pretty well and had some meaningful 
interpersonal relationships. 

On private evaluation in December 2000, performed by B. J. 
F., M.D., the Veteran reported that, in contrast to his habit 
prior to service, he was then very withdrawn, did not go out 
anymore, and did not seek any kind of relationship with any 
girl; that he was afraid to go out alone and to meet new 
people; and that he was overly anxious and tense to go any 
place he did not know.  He avoided overcrowded places.  The 
Veteran indicated that he was content to stay home long 
hours, where he felt greater safety.  He reported that he got 
very easily upset about all sorts of things.  The private 
psychiatrist indicated that the Veteran had prominent sleep 
difficulties, outbursts of anger, difficulty concentrating, 
and displayed overall signs of hypervigilance.  The diagnoses 
included PTSD following victimization by physically and 
psychologically excessive forces; generalized anxiety 
disorder, severe, acute, and chronic; sleep terror disorder; 
and intermittent dysthymia, episodic, not otherwise specified 
(NOS).  The psychiatrist assigned a GAF score of 50, noting 
serious symptoms with impairment in social and occupational 
functioning.  He added that the Veteran would never again be 
employable under profit-market conditions. 

During a February 2001 VA PTSD examination, the Veteran 
repeatedly stated that he had live dreams and that he also 
had decreased appetite, avoided crowds and had developed 
panic attacks as well.  He reported sleeping two to three 
hours per night and having recurrent nightmares and 
flashbacks several times a day and recurrent intermittent 
panic attacks.  The Veteran described feeling anxious and 
stressed and reported having feelings of hopelessness.  
During the interview, the Veteran endorsed all symptoms that 
were asked regarding PTSD including nightmares, flashbacks, 
feelings of isolation and estrangement, irritability and 
problems with anger management.  There was no objective 
evidence of an exaggerated startle response or physiological 
reactivity of symptoms.  The Veteran appeared to be an 
unreliable historian and endorsed multiple symptoms of an 
eccentric or odd character, including hearing voices four 
times that week and having his teeth vibrate as well as 
changes in his fingernail color to yellow and red when he 
heard the voices.  The Veteran reported a history of alcohol 
abuse and a prior history of marijuana use.  He denied any 
prior inpatient psychiatric hospitalization or suicidal 
attempts.  

On examination, the Veteran was relaxed and cooperative.  His 
speech was quite varied and cadent and at times he had some 
mild word-finding difficulty; at other times, he was able to 
talk at length with some spontaneous embellishment.  He had 
good eye contact and no agitation was noted.  Except for 
fidgeting in his seat, his kinetics were devoid of tics, 
posturing or gait disturbance.  The Veteran could give goal-
directed responses at times, but often replied with 
circumstantial and tangential comments.  He could be easily 
redirected.  The Veteran denied any suicidal or homicidal 
ideation or plans, though he admitted to having chronic, 
transient suicidal ideation in the past.  

The examiner noted that there was no evidence of auditory 
hallucinations, as the Veteran did not appear to be 
internally preoccupied during the interview.  Although he 
admitted to having flashbacks, the Veteran was not 
forthcoming with any details of such dreams.  He did not 
present any obsessive, compulsive or ritualistic behaviors.  
His mood appeared relatively euthymic.  His affect had a wide 
range and at times he smiled during the interview, which 
incongruent with his descriptions of distress from PTSD 
symptomatology.  There was no lability noted.  Cognitively, 
he was fully oriented to person, place, and time.  The 
Veteran had some difficulty with recall, but was able to 
spell the word "world" backward.  The two VA examiners 
noted that the Veteran appeared to be an unreliable historian 
and frequently endorsed numerous symptoms quite unrelated to 
his alleged PTSD.  Both examiners felt that the Veteran's 
focus on compensation was consistent with an "idée fixe", 
that is, an obsessive preoccupation with winning compensation 
cases.  The examiners felt that the Veteran was malingering 
and that he was fabricating symptoms for secondary gain.  
They noted that his history of borderline IQ, his compromised 
social skills and his problem-solving difficulties all 
suggest a long-standing pattern consistent with a diagnosis 
of cognitive disorder, NOS.  They assigned a GAF score of 55.

In a statement received in April 2001, Dr. R. S., who had 
treated the Veteran prior to Dr. G. G., indicated that he 
could not find clinical evidence for a diagnosis of PTSD, 
even though that is what the Veteran was sure that was what 
he had.

In an April 2001 addendum, Dr. B. J. F. disagreed with the 
February 2001 VA examiners' opinion.  Dr.B. J. F. said that 
the Veteran was a victim who had suffered severe physical 
damage and was brutally physically and psychologically abused 
and degraded.  He referred to the Veteran's assertions 
regarding his drill sergeants.  Dr. B. J. F. felt that the 
details he recorded in his prior evaluation of the Veteran 
were ignored by the February 2001 VA examiners.  Dr. B. J. F. 
said that the February 2001 VA examiners offered vague 
opinions.  He rejected the characterization of the Veteran as 
a malingerer.  He asserted that there was no direct proof of 
malingering and further indicated that the diagnosis of 
cognitive disorder, not otherwise specified, did not capture 
the Veteran's total situation.  Dr. B. J. F. felt that 
justice was not served by the February 2001 VA examiners 
providing an opinion that the Veteran was unreliable and 
malingering.

In an August 2002 statement, Dr. G. G. indicated that he was 
still treating the Veteran for PTSD, confirmed that he was 
taking Effexor 150 mg at bedtime, and was under extreme 
financial hardship.

In the report of a March 2003 VA PTSD examination, the 
examiner noted that the Veteran's presentation appeared to be 
rehearsed with responses identical to previous reports.  
Since the previous VA examination, the Veteran had been 
working full time (40-48 hours a week) at the Reebok 
warehouse for the last two years and nine months.  He denied 
any symptoms of mania or those consistent with panic attacks.  
The only thing that the Veteran stated was that he felt 
sweaty once a day.  With regard to persistent re-experiencing 
of traumatic events, he reported intrusive thoughts when he 
was not at work.  He denied any flashbacks, although he said 
that he had flashbacks:  The Veteran did not endorse any 
symptoms of persistent avoidance of stimuli associated with 
the trauma or numbing of general responsiveness other than to 
say that he felt estranged from others.  With regard to 
persistent symptoms of increased arousal, he stated that he 
had some difficulty falling asleep and had an exaggerated 
startle response.  Taken together, the examiner opined that 
the Veteran's symptoms were consistent with malingering, 
cognitive disorder NOS and assigned a GAF score of 60.  

Additional records from Dr. G. G. dated from September 2000 
to January 2005 show treatment of mostly moderate or 
moderately severe symptoms of anxiety, depression, 
disorientation, distractibility, somatic concern, emotional 
withdrawal, irritability, disorientation, tension, and motor 
hyperactivity.  There generally was no evidence of blunted 
affect, hallucinations, homicidal or suicidal ideation or 
plan, self neglect, bizarre behavior, or unusual thought 
content or thought processes.  His response to treatment was 
noted as stable, restriction of activities of daily living 
and difficulties in maintaining social functioning were 
described as moderate, and GAF scores were usually between 50 
and 55.  However, in June 2003, November 2004, and January 
2005, assigned GAF scores were 45, 65 and 70, respectively.

In an August 2005 decision, the Board granted service 
connection for PTSD.  In a September 2005 rating action, 
implementing that decision, the RO assigned an initial 30 
percent rating for PTSD, effective July 16, 1997.

A December 2005 VA biophysical assessment resulted in 
impressions of PTSD, panic disorder without agoraphobia, 
major depression and cannabis abuse.  The social worker 
described the Veteran's psychosocial stressors as severe, 
particularly relating to financial concerns and unemployment, 
but assigned a GAF score of 55, indicating mostly moderate 
symptoms and impairment.

In January 2006, an SSA disability examiner determined that 
the Veteran had a primary diagnosis of sprains and strains 
and a secondary diagnosis of personality disorders.

In February 2006, another private psychiatrist, J. R. J., 
M.D., interviewed the Veteran.  At that time, the Veteran 
complained of an inability to sleep, nightmares, flashbacks, 
and intrusive thoughts of the trauma suffered in April 1977.  
He also reported sadness and tearfulness.  The Veteran 
claimed that he was totally withdrawn and avoided 
interpersonal contact, but was unable to specifically 
identify the onset of these symptoms, maintaining that they 
just got worse and worse over the years.  He reportedly drank 
moderately and used marijuana about weekly.  On mental status 
examination, the Veteran had restricted affect, poor fund of 
knowledge and current events, memory deficit and dysarthria.  
He was polite almost to the point of obsequious and 
apparently sincere in his presentation of information.  Dr. 
J. R. J. opined that PTSD was the only disorder of any 
clinical significance, as all the others were seen as 
symptoms of the core problem of PTSD.  The psychiatrist 
opined that the Veteran was severely impaired socially and in 
activities of daily living and was disabled for all 
employment.

In the report of a March 2006 VA PTSD examination, the 
examiner noted that, at the time of the previous VA 
examination, the Veteran was working full time at a Reebok 
warehouse and he had social activities.  In December 2004, he 
was involved in a motor vehicle accident and placed on light 
duty until he was fired upon his return to work in May 2005.  
The examiner noted that, during an August 2005 Board hearing 
(in connection with the claim for service connection), the 
Veteran testified that he did not lose his job due to his 
PTSD.  He stated that he always got along with coworkers; 
that he was a good worker and that he did not understand why 
he was fired, other than he felt that the manager was angry 
at him for being on light duty.  Although he has applied for 
many jobs, the Veteran had not been able to get a new job.  
The Veteran's presentation of his psychiatric symptoms was 
somewhat contradictory.  On the one hand, he described having 
very severe symptoms, such that all he was able to do was sit 
in a corner and watch television.  He reported that he did 
not sleep at night due to flashbacks, nightmares, and 
hallucinations.  The Veteran complained of crying daily, poor 
concentration, a pounding heart, depressed mood, nervous 
sweats, poor appetite, and suicidal ideation with no intent.  
By contrast to his reportedly severe symptoms, the Veteran 
presented with a euthymic affect, smiled and laughed, and 
appeared generally relaxed during the examination.  He 
reported that he enjoyed his work and interacting with his 
coworkers, watching talk shows and sports, and visiting with 
his mother and brothers.  

On examination, the Veteran was fully oriented.  He was 
generally appropriate and cooperative.  He showed a sense of 
humor during the examination and indicated no particular 
distress or anxiety, even though he reported that he had 
panic attacks, crying spells, flashbacks and intrusive 
symptoms associated with abuse during basic training.  His 
speech was generally normal, though he indicated some 
difficulties with vocabulary.  There was no evidence of 
delusional processes, even though he reported hallucinations 
and strange smells.  The Veteran had trouble spelling 
"world" backwards and counting down from 100 by serial 
sevens; he was unable to interpret any proverbs or to recall 
more than three of four simple words.  He presented with 
below average, and likely borderline intellectual functioning 
with very poor insight and very concrete thinking.  He 
reported his symptoms in a rather rehearsed way and had 
difficulty elaborating or providing any details or examples 
of his symptoms, which the examiner felt called into question 
the PTSD diagnosis.  

Instead, the examiner gave the Veteran a diagnosis of anxiety 
disorder, NOS, related to reported symptoms of social 
withdrawal, social anxiety, and poor sleep.  She also 
diagnosed cognitive disorder, NOS, because of his very 
concrete thinking, slow processing speed and some memory 
impairment.  Although the examiner concurred with Dr. R. J. 
R. that the Veteran is likely to have significant 
difficulties in occupational and social functioning due to 
his cognitive disorder, low intellectual functioning and 
anxiety symptoms, she pointed out that Dr. R. J. R. did not 
describe how he assessed the Veteran's PTSD or delineate the 
specific symptoms of PTSD.  The VA examiner felt that the 
Veteran's presentation was rather different from most 
Veterans with PTSD.  She added that his psychiatric condition 
(anxiety disorder) does not cause him to be unemployable and 
that his impairment in social and occupational functioning is 
likely due to a cognitive disorder and low intellectual 
functioning.

In July 2006, another SSA disability examiner gave the 
Veteran a primary diagnosis of anxiety related disorders and 
a secondary diagnosis of sprains and strains, all types.

VA medical records from December 2005 to July 2006 include 
notation that the Veteran presents his symptoms in a rather 
rehearsed way and has difficulty elaborating or providing any 
details or examples of his symptoms.  His affect at times was 
incongruent with his reported symptoms and it was difficult 
to say how bothered the Veteran was by current symptoms.  He 
reported doing well on Venlafaxine and did not want to 
increase it.  Diagnosed disorders included anxiety disorder, 
NOS, depressive disorder, NOS, cognitive disorder, NOS, and 
psychosis, NOS.  His assigned GAF scores ranged between 55 
and 65.

The report of an August 2006 VA neuropsychological and 
psychological evaluation/consult indicates that a June 2006 
computed tomography (CT) scan of the head was normal.  It was 
noted that the Veteran's performance on a measure of general 
intellectual function was in the extremely low range, showing 
deficits in the areas of simple attention, processing speed, 
memory and learning across modalities, visuoconstructional 
ability, language functions (naming and fluency), and 
circumscribed areas of executive functioning.  He reported a 
number of symptoms consistent with depression, anxiety, 
somatic concerns and suspiciousness.  However, examination of 
the validity scales suggested possible symptom exaggeration 
versus a high level of perceived psychological distress.  It 
was unclear whether the Veteran candidly reported cognitive 
and psychological symptoms, and whether the assessment 
reflected his best effort.  The Veteran had a successful work 
history for several years before losing his most recent job 
for reasons that are not entirely clear but may include 
physical injury and/or psychological distress.  Therefore, it 
was recommended that these results be considered along with 
the results of his pending vocational assessment and that the 
Veteran pursue gainful employment as soon as possible. 

During the November 2006 Board hearing, the Veteran testified 
that he receives all of his treatment and medication for 
depression and anxiety through the VA.  He maintained that he 
has panic attacks two or three times a day; that he self-
medicates with alcohol and marijuana; and that he cannot 
stand to be around crowds.  The Veteran reported that his 
symptoms also include pounding heart, anxiety, depression, 
and suicidal ideation with no intent.  He was last employed 
in May 2005 and had held that position for five years.  The 
Veteran testified that his PTSD was not a factor in not being 
able to find a job or in losing his last job.

On VA examination in October 2008, the Veteran complained of 
flashbacks of his drill sergeant.  It was noted that he had 
not been engaged in any gainful employment since 2005, 
although he had tried to get work.  The examiner said that 
the Veteran's relationship with his family appeared to be 
good.  The Veteran had been experiencing financial 
difficulty.  He was independent in his activities of daily 
living, although those activities did not have a lot of 
variation.  He denied any history of violence or assault 
since his previous examination.  He acknowledged using beer, 
cigarettes, and marijuana.  The examiner observed that the 
Veteran had been taking Venlafaxine 150 mg once a day and his 
symptoms appeared to remain relatively stable.  He was 
cooperative and pleasant throughout the interview, and he 
presented with adequate hygiene.  The examiner found that the 
Veteran was able to focus on questions asked, although he had 
some difficulty understanding the questions.  He appeared to 
have a limited vocabulary.  His mood was generally pleasant 
and affect was full.  There was no evidence of hallucinations 
or delusions, and there was no evidence for suicidal ideation 
or homicidal ideation at that time.  The Veteran was alert 
and oriented to time, place, and person.  He was able to make 
simple calculations without significant help.  His 
abstraction was very concrete, and his attention span was 
generally good.

The examination report showed that the Veteran was in boot 
camp in April 1977.  The Veteran said that at that time many 
Marines were killed in an incident in Lebanon, so his drill 
sergeants targeted him because he had Lebanese ancestors.  
The examiner felt that the Veteran's stressors appeared 
credible.  The Veteran reported frequent intrusive thoughts 
and flashbacks.  He said that about three times a week, he 
had a visual illusion of seeing his sergeant's face crossing 
his television screen.  He also said he had flashbacks seven 
days a week.  He reported that he got anxious very easily and 
liked to stay by himself at home.  He did not feel 
uncomfortable when he went out; however, he did not appear to 
be limiting his activities.  He explicitly denied any 
suicidal thoughts at that point, although he reported having 
them in the past.  He had panic attacks when he thought of 
his drill sergeant.

The examiner said it was unclear if the Veteran was 
significantly impaired in memory or if he exaggerated.  The 
Veteran fell into the borderline intellectual functioning 
range.  The examiner opined that the probability of 
malingering was almost nil given the Veteran's low level of 
intellectual functioning, difficulty learning new 
information, and inability to actually manipulate the 
information tin a meaningful way.  Diagnoses of PTSD and 
rule-out cognitive disorder, not otherwise specified were 
given.  The examiner further opined that the Veteran's 
psychosocial functioning compared to the last examination did 
not appear to be any worse, and the major stressor at that 
point appeared to be a financial stressor.  It was noted that 
it was at least as likely as not that the Veteran's current 
PTSD symptoms were making it difficult for the Veteran to 
hold on to gainful productive employment.  The examiner 
assigned a GAF score of 54.

In an addendum to the examination dated in November 2008, the 
examiner acknowledged a discrepancy in his prior report.  
Previously, the Veteran reported that he was targeted in 
basic training because of his Lebanese heritage.  He said 
that recently many Marines had been killed in Lebanon.  
However, the Beirut Marine Barracks bombing occurred in 1983, 
not 1977, when the Veteran was in basic training.  The 
examiner said that the discrepancy did not change the 
clinical impression in any way, as the Veteran's stressor was 
how he was abused in basic training, not the bombing itself.

In November 2008, a vocational consultant opined that the 
Veteran was unable to maintain regular gainful employment due 
to a combination of service-connected PTSD and his low 
cognitive functioning.  It was noted that if either the 
Veteran's PTSD or his borderline intellectual functioning 
were his only issue, his vocational outlook would be more 
positive.  However, since the issues were combined, the 
vocational consultant felt that the combined effects of the 
PTSD and low intellectual functioning precluded the Veteran 
from securing or following any substantially gainful 
occupation.

VA medical records from July 2007 to April 2009 include 
notation that the Veteran presents his symptoms in a rather 
rehearsed way and has difficulty elaborating or providing any 
details or examples of his symptoms.  It was noted that the 
rehearsed quality of the Veteran's symptoms raised a question 
of their validity.  His affect at times was incongruent with 
his reported symptoms.  Diagnosed disorders included PTSD, 
rule-out PTSD, depressive disorder NOS, cognitive disorder 
NOS, anxiety disorder NOS.  His assigned GAF scores ranged 
between 49 and 50.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The RO assigned the Veteran's initial 30 percent rating for 
PTSD under Diagnostic Code 9411.  However, psychiatric 
disabilities other than eating disorders are actually rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130 (2009).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the July 16, 1997 effective date of the grant of 
service connection, the Veteran's psychiatric symptoms have 
more nearly approximated the criteria for the initial 30 
percent rating assigned.

As indicated above, since July 1997, the Veteran's PTSD has 
been manifested, primarily, by complaints of depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, nightmares, irritability, and some social 
isolation.  During his testimony and on VA examination, the 
Veteran stated that he got along with his coworkers, that he 
could perform his job duties, and that he was not fired from 
his last job because of his PTSD.  As noted in the August 
2006 VA neuropsychological evaluation, the Veteran had a 
successful work history for several years before losing his 
most recent job.  His periods of unemployment followed 
physical injuries and appear to be tied to the Veteran's 
obsessive preoccupation with being awarded compensation 
either from Workman's Compensation, SSA, or VA.  

Even though he was awarded SSA benefits in 1998, that award 
was not based on PTSD and he apparently went back to work in 
late 1999.  The Board notes that the Veteran was awarded SSA 
benefits again in 2006, but it appears that the award was 
based on physical disabilities in addition to his anxiety 
related disorders.  Since his VA examination in September 
2000, the Veteran has reported severe symptomatology that is 
contradicted by objective medical observation and resulting 
clinical findings.  VA examiners have consistently noted that 
the Veteran is an unreliable historian and presents his 
symptoms in a rather rehearsed way and when asked to 
elaborate is unable to do so.  For example, in his 
October 2008 VA examination, the Veteran reported that he was 
targeted by his drill instructors because he had Lebanese 
ancestors, and recently many Marines had been killed in an 
action in Lebanon.  

However, the record shows that the Veteran attended basic 
training in 1977, and the Beirut Marine Barracks bombing 
occurred in 1983-six years after the Veteran left active 
duty.  He reported auditory hallucinations during the 
February 2001 VA examination, but it was noted that there was 
no evidence of auditory hallucinations in that the Veteran 
did not appear to be internally preoccupied during the 
interview.  Neither of his private treating physicians, Dr. 
R. S. or Dr. G. G., noted hallucinations.  In fact, the 
latter psychiatrist's records generally reflected no evidence 
of blunted affect, hallucinations, homicidal or suicidal 
ideation or plan, self neglect, bizarre behavior, or unusual 
thought content or thought processes.  

The record reflects that, at times, the Veteran has reported 
seeing the face of the drill sergeant who abused him, but an 
April 2009 VA medical record indicated that the images 
suddenly went away two weeks previously, and the Veteran did 
not see faces anymore.  Although the Veteran has reported 
intermittent suicidal ideation, he has repeatedly denied any 
plans to hurt self or others.  On several occasions the 
Veteran has complained of having flashbacks and nightmares, 
but was not forthcoming with any details of such dreams.  He 
has not presented any obsessive, compulsive or ritualistic 
behaviors on examination.  Moreover, the Veteran has not 
endorsed any symptoms of persistent avoidance of stimuli 
associated with the alleged trauma or numbing of general 
responsiveness other than to say that he felt estranged from 
others.  

Collectively, the Board finds that the Veteran's symptoms 
during the period in question are reflective and most nearly 
approximate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  This disability picture 
is consistent with the initial 30 percent rating assigned.

At no point has the Veteran's PTSD met the criteria for at 
least the next higher, 50 percent, rating.  As noted above, 
under the General Rating Formula, the 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  However, the objective medical evidence does 
not show such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; impaired judgment; or difficulty in 
establishing and maintaining effective work relationships 
that are characteristic of the 50 percent rating.  The 
Veteran has some documented symptoms of difficulty in 
understanding complex commands and impaired abstract 
thinking, but these difficulties have been ascribed by VA and 
earlier private examiners to borderline intellectual 
functioning not to PTSD.  Although he also has shown 
difficulty in establishing social relationships, the 
competent medical evidence reflects that he appears to have a 
good relationship with his mother and brothers and at least 
one friend, even if he does not date, and that he got along 
with his coworkers.

It is also noted that, in evaluating the Veteran's PTSD, the 
Board has considered the GAF scores assigned, and the 
definition of those scores.  However, when considered in 
light of the actual symptoms demonstrated, none of the 
assigned GAF scores provides a basis, alone, for assignment 
of any higher rating for the Veteran's service-connected 
PTSD.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).  

Under the DSM-IV, GAFs from  61 to 70 are indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF score from 51 
to 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score from 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or social functioning (e.g., having no 
friends, and being unable to keep a job).  

While the lowest GAF score of 45 suggests more significant 
impairment than what is contemplated in the initial 30 
percent rating assigned, the Board notes that the 
symptomatology described in the June 2003 private treatment 
record (where this score was given) is inconsistent with such 
a low GAF score, as none of the noted symptoms that are 
indicative of more was assessed as more than moderately 
severe.  The Board also notes that the majority of GAF scores 
have been in the 55 to 70 range, which are more consistent 
with the actual symptoms shown.  Simply stated, the record 
does not support a finding that the lowest assigned GAF of 
45is indicative  tent with the actual level of impairment 
resulting from the veteran's PTSD.  

Likewise, none of the examiner's assessments as to the 
severity of the Veteran's PTSD disorder, alone, provides a 
basis for assignment of a higher rating.  The Board 
acknowledges that several private physicians have described 
the Veteran's PTSD symptoms as severe..  In particular, as 
recounted above, the Board has considered Dr. B. J. F.'s 
rebuttal of the opinion offered by the February 2001 VA 
examiners.  However, it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Here, for example, although Dr. G. G. opined in an April 2000 
statement, that the Veteran's psychiatric symptoms render him 
unemployable, a review of the Veteran's treatment records 
reflect that most of the time, Dr. G. G. considered the 
Veteran's condition stable and moderate in severity.  Dr. R. 
S. did not feel that the Veteran has PTSD.  And, Drs. B. J. 
F. and J. R. J. discounted earlier psychological evaluations 
done in 1996 and 1997, which the SSA used to find the Veteran 
was unemployable due to severe borderline intellectual 
functioning and other disorders, not PTSD.  In considering 
Dr. B. J. F.'s April 2001 rebuttal, the Board notes that the 
February 2001 VA examination report was prepared by not one 
but two independent doctors who participated in evaluating 
the Veteran.  The Board observes that in Dr. B. J. F.'s 
April 2001 rebuttal, he corrected quotes from the Veteran 
that appeared in the February 2001 VA examination report, 
although it does not appear that Dr. B. J. F. was present at 
the February 2001 VA examination to hear what the Veteran 
actually said.  

Also, the Board observes that in his April 2001 rebuttal, Dr. 
B. J. F. remarked that "no justice can be served when a 
'Board of two psychiatrists' write the verdict of 
'unreliability and malingering.'"  By using the terms 
"justice" and "verdict," Dr. B. J. F. appears to be 
drawing a legal, not a medical, conclusion.  It does not 
appear that Dr. B. J. F. has had any legal training.  The 
Board agrees with the February 2001 and March 2006 VA 
examiners that the Veteran's difficulties with attention, 
concentration and problem-solving appear consistent with a 
history of borderline IQ.  The Board notes that, in April 
2000 and December 2000, when Drs. G. G. and B. J. F. opined 
that he was unemployable, the Veteran had a full-time 
position at a Reebok warehouse.  Although the October 2008 VA 
examiner stated that it was as least as likely as not that 
the Veteran's current PTSD symptoms made it difficult for him 
to hold on to gainful, productive employment, the examiner 
stopped short of opining that the Veteran was unemployable 
due to his PTSD.  In November 20008, a vocational consultant 
opined that the Veteran was unemployable, but he did not 
attribute the unemployability solely to PTSD; he attributed 
it to a combination of the Veteran's service-connected PTSD 
and his low intellectual functioning.  Even the Veteran 
testified that he could perform his job duties and that he 
did not lose his last job because of his PTSD.

As a final point, the Board notes that, the Veteran's own 
assertions, advanced during in written statements and hearing 
testimony have been considered.  However, the Board finds 
that the assertions made in support of his claim for higher 
rating are not entitled to more weight than the objective 
findings rendered by trained medical professionals in 
evaluating the Veteran's PTSD, to include the findings of the 
various VA examiners.  See 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  See also Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As indicated above, the 
persuasive medical evidence indicates that the Veteran's PTSD 
symptomatology, as reflected in medical treatment records, is 
consistent with the assigned 30 percent rating.

Under the circumstances of this case, the Board finds that, 
since the effective date of the grant of service connection, 
the Veteran's PTSD symptomatology has more nearly 
approximated the criteria for the 30 percent rather than 50 
percent rating.  See 38 C.F.R. § 4.7 (2009).  As the criteria 
for the next higher, 50 percent rating has not been met, it 
follows that the criteria for an even higher rating (70 or 
100 percent) likewise have not been met.   

On these facts, there is no basis for staged rating, pursuant 
to Fenderson, and the claim for an initial rating in excess 
of 30 percent for PTSD must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

Unfortunately the Board finds that further RO action on the 
remaining claim for a TDIU is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
matter on appeal.

In the July 2007 remand, the Board instructed the RO to 
obtain the Veteran's VA vocational rehabilitation folder.  It 
appears that the folder was obtained, as the October 2008 VA 
examiner specifically stated that he reviewed the Veteran's 
vocational rehabilitation folder.  However, the folder was 
not associated with the Veteran's claims file, as instructed, 
and, thus, was not forwarded to the Board for consideration 
with the Veteran's claims file.  It also unclear whether the 
RO actually had the vocational rehabilitation folder before 
it when adjudicating the Veteran's claim A remand by the 
Board confers upon the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Additionally, the Board notes that the most recent VA 
treatment notes of record conclude in April 2009.  As such, 
there are likely outstanding records of more recent VA 
medical treatment that may bear on the claim for a TDIU.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain and 
associate with the claims file the Veteran's vocational 
rehabilitation folder and VA treatment record since April 
2009, following the procedures prescribed in 38 C.F.R. 
§ 3.159(c) (2009) as regards requests for records from 
Federal facilities.

Further, to ensure that all due process requirements are met, 
while the matter is on remand, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim remaining on appeal.  The 
letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain and associate 
with the Veteran's claims file any 
existing vocational rehabilitation folder.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the New 
Bedford VAMC all outstanding pertinent 
records of evaluation and/or treatment for 
the Veteran, since April 2009.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
TDIU in light of all pertinent evidence 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


